UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarter ended September 30, 2007 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Commission File Number: 000-30790 CHINA YINGXIA INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) Florida 65-0664961 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) Harbin Yingxia Industrial Co., Ltd, No.300, Xidazhi Street Nangang, Harbin Heilongjiang China 150001 (Address of principal executive offices) 86 451 86310948 (Issuer's telephone number) c/o American Union Securities 100 Wall Street 15th Floor New York, NY 10005 (Address of principal agent offices) (212) 232-0120 (Agent's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ x ] No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ x ] The number of shares outstanding of each of the issuer's classes of common equity, as of November 15, 2007 is 44,333,987 shares of common stock. CHINA YINGXIA INTERNATIONAL, INC. FORM 10-QSB TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 2 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis or Plan of Operation 11 Item 3. Controls and Procedures 12 PART II - OTHER INFORMATION 13 Item 1. Legal Proceedings 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits 13 SIGNATURES 14 Except as otherwise required by the context, all references in this report to "we", "us”, "our", “CYXI”,“China Yingxia” or "Company" refer to the consolidated operations of China Yingxia International, Inc., a Florida corporation, and its wholly owned subsidiaries. 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. CHINA YINGXIA INTERNATIONAL, INC. CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) SEPTEMBER 30, 2007 ASSETS Current assets: Cash and cash equivalents $ 1,501,901 Account receivables 440,448 Inventory 1,982,501 Other receivables 3,347,094 Advances to suppliers 4,254,468 Advance to affiliate 6,657,858 Loans to related party 1,432,218 Total Current Assets 19,616,487 Property and equipment, net of accumulated depreciation of $2,996,681 16,675,349 Land use right, net 400,602 Total Assets $ 36,692,438 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 1,622,516 Unearned revenue 3,337 Taxes payable 29,427 Accrued expenses and other payables 788,618 Total Current Liabilities 2,443,898 Total Liabilities 2,443,898 Stockholders' Equity Preferred stock, $0.001 par value, 10,000,000 shares authroized; - 0 - shares outstanding at June 30, 2007 - Common stock, $0.001 par value, 100,000,000 shares authorized; 44,333,987 shares outstanding at September 30, 2007 44,334 Additional paid in capital 16,620,790 Accumulated other comprehensive income 1,933,256 Statutory reserves 901,463 Retained earnings 14,748,696 Total Shareholders' Equity 34,248,539 Total Liabilities and Stockholders' Equity $ 36,692,438 The accompanying notes are an integral part of the condensed consolidated statements F-1 CHINA YINGXIA INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Nine-Month Ended Three-Month Ended September 30, September 30, 2007 2006 2007 2006 Sales $ 10,380,713 $ 5,308,352 3,513,674 $ 1,857,392 Cost of Sales 4,003,789 2,194,473 904,605 918,481 Gross Profit 6,376,924 3,113,879 2,609,069 938,911 Operating Expenses Research & Development Expense 279,286 - 144,547 - Selling, general and administrative 1,381,388 404,655 753,153 196,712 Operating income 4,716,250 2,709,224 1,711,370 742,199 Other Income and Expenses 2,898 (25,245 ) 2,412 52 Income Before Income Taxes 4,719,148 2,683,979 1,713,782 742,251 (Benefit) provision for Income Taxes - (1,984,590 ) - (2,216,535 ) Net Income $ 4,719,148 $ 4,668,569 $ 1,713,782 $ 2,958,786 Income per common share Basic $ 0.13 $ 0.41 $ 0.04 $ 0.26 Diluted $ 0.13 $ 0.41 $ 0.04 $ 0.26 Weighted average common share outstanding Basic 35,866,849 11,418,877 40,309,204 11,418,877 Diluted 36,995,845 11,418,877 43,659,377 11,418,877 The accompanying notes are an integral part of the condensed consolidated statements F-2 CHINA YINGXIA INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine months ended September 30, 2007 and 2006 2007 2006 (Unaudited) (Unaudited) Cash Flows From Operating Activities: Net income $ 4,719,148 $ 4,668,569 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 522,675 387,978 Changes in operating assets and liabilities: Accounts receivable (439,134 ) 386,795 Inventory (870,399 ) (836,895 ) Other receivable (3,000,319 ) (1,185,098 ) Advances to suppliers (3,809,214 ) (1,818,199 ) Prepaid expenses 95,479 (6,664 ) Accounts payable 1,273,018 (130,199 ) Unearned revenue 3,337 - Taxes payable 29,427 (1,872,900 ) Accrued expenses and other payables 228,153 1,268,462 Cash provided by (used in) operating activities (1,247,829 ) 861,849 Cash Flows From Investing Activities: Purchase of property and equipment (1,170,900 ) (224,972 ) Purchase of land use right (106,523 ) - Advance to affiliate (6,657,858 ) - Collections on loans to related party 1,332,381 - Additions to construction in process (761,145 ) (695,237 ) Cash used in investing activities (7,364,044 ) (920,209 ) Cash Flows From Financing Activities: Net proceeds from issuance of common stock 9,306,743 - Payment of notes payable - (110,854 ) Cash provided by (used in) financing activities 9,306,743 (110,854 ) Effect of exchange rate changes on cash and cash equivalents 729,164 202,261 Increase in cash and cash equivalents 1,424,034 33,047 Cash and Cash Equivalents - Beginning of period 77,867 34,903 Cash and Cash Equivalents - End of period $ 1,501,901 $ 67,950 Supplemental disclosures of cash flow information: 1Interest paid $ - $ 25,595 2Income Taxes paid $ - $ - The accompanying notes are an integral part of the condensed consolidated statements F-3 CHINA YINGXIA INTERNATIONAL, INC. CONDENSED CONSOLIDATED NOTES TO FINANCIAL STATEMENTS(UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 1.ORGANIZATION AND BASIS OF PRESENTATION China Yingxia International, Inc. (the “Company” or “China Yingxia”) was incorporated under the laws of State of Florida on May 6, 1996 and formerly known as Agronix, Inc. (“Agronix”). The Company operates its business through its wholly-owned subsidiary Harbin Yingxia Business Group Co., Ltd. (“Harbin Yingxia”), a Chinese company primarily engaged in the development, production and sales of organic agricultural by-products and nutritional health food products. Harbin Yingxia has several lines of products including organic food and produce, nutritional supplements, health care products and skin and beauty care products. The accompanying financial statements and footnotes have been condensed and therefore do not contain all disclosures required by generally accepted accounting principles. The interim financial statements are unaudited; however, in the opinion of China Yingxia, the interim financial statements include all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of the results for the interim periods. Results for interim periods are not necessarily indicative of those to be expected for the full year. It is suggested that these condensed financial statements be read in conjunction with the December 31, 2006 audited financial statements and the accompanying notes thereto. While management believes that the procedures followed in preparing these condensed consolidated financial statements are reasonable, the accuracy of the amounts are in some respects dependent upon the facts that will exist, and procedures that will be accomplished by the Company later in the year. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES MANAGEMENT ESTIMATES The preparation of financial statements in conformity with generally accepted accounting principals requires management to make estimates and assumptions that effect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. F-4 CHINA YINGXIA INTERNATIONAL, INC. CONDENSED CONSOLIDATED NOTES TO FINANCIAL STATEMENTS(UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) PRINCIPLES OF CONSOLIDATION The accompanying consolidated Financial Statements include the accounts of the Company and its wholly owned subsidiaries, Warner Nutraceutical International, Inc. and Harbin Yingxia Business Group Co., Ltd. All significant inter-company transactions and balances have been eliminated in consolidation. INVENTORIES Inventories are valued at the lower of cost or market with cost determined on a first-in first-out basis. Cost of work in progress and finished goods comprises direct material, direct production cost and an allocated portion of production overheads. ADVANCE TO SUPPLIERS Advance to suppliers represent the payments made and recorded in advance for goods and services. Advances were also made for the purchase of the materials and equipment of the Company’s construction in progress. The final phase of the construction is not completed. As such, no amortization was made. REVENUE RECOGNITION The Company recognizes revenue on product sales when products are delivered and the title passes to the customers and collection is reasonably assured. RESEARCH AND DEVELOPMENT Research and development costs are related primarily to the Company developing its intellectual property. Research and development costs are expenses as incurred. CONCENTRATION OF CREDIT RISK Financial instruments that potentially subject the Company to concentration of credit risk consist primarily of accounts receivable and other receivables. The Company does not require collateral or other security to support these receivables. The Company conducts periodic reviews of its clients' financial condition and customer payment practices to minimize collection risk on accounts receivable. The operations of the Company are located in the People’s Republic of China (“PRC”). Accordingly, the Company's business, financial condition, and results of operations may be influenced by the political, economic, and legal environments in the PRC, as well as by the general state of the PRC economy. F-5 CHINA YINGXIA INTERNATIONAL, INC. CONDENSED CONSOLIDATED NOTES TO FINANCIAL STATEMENTS(UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) INCOME TAXES The Company accounts for income tax under the provisions of SFAS No.109 "Accounting for Income Taxes", which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of the events that have been included in the financial statements or tax returns. Deferred income taxes are recognized for all significant temporary differences between tax and financial statements bases of assets and liabilities. Valuation allowances are established against net deferred tax assets when it is more likely than not that some portion or all of the deferred tax asset will not be realized. According to the Provisional Regulations of the People’s Republic of China on Income Tax, the Document of Reductions and Exemptions of Income Tax for the Company has been approved by the local tax bureau and the Management Regulation of Harbin Economic and Technological Development Zone for the reporting period. The Company was granted the status of wholly foreign-owned entity (“WFOE”) and therefore is exempt from income tax from January 1, 2004 through December 31, 2007. The Company has also been approved to have its tax rate reduced by 50% from January 1, 2008 to December 31, 2010. As a result of this tax exemption, no income tax was accrued for the three and nine months ended September 30, 2007. FOREIGN CURRENCY TRANSLATION The functional currency for the Company’s operations in China is the Renminbi (“RMB”). Foreign currency transactions are translated at the applicable rates of exchange in effect at the transaction dates. Monetary assets and liabilities denominated in foreign currencies at the balance sheet date are translated at the applicable rates of exchange in effect at that date. Revenues and expenses are translated at the average exchange rates in effect during the reporting period. Translation adjustments arising from the use of different exchange rates from period to period are included as a component of stockholders' equity as "Accumulated Other Comprehensive Income".Gains and losses resulting from foreign currency translations are included in Accumulated Other Comprehensive Income. F-6 CHINA YINGXIA INTERNATIONAL, INC. CONDENSED CONSOLIDATED NOTES TO FINANCIAL STATEMENTS(UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) NEW ACCOUNTING PRONOUNCEMENTS In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements, (“FAS 157”). This Standard defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. FAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. The adoption of FAS 157 is not expected to have a material impact on the Company’s financial position, results of operations or cash flows. In September 2006, the Securities and Exchange Commission (“SEC”) issued Staff Accounting Bulletin (“SAB”) No.108, “Quantifying Misstatements.” SAB 108 provides interpretative guidance on how public companies quantify financial statement misstatements. There have been two common approaches used to quantify such errors. Under an income statement approach, the “roll-over” method, the error is quantified as the amount by which the current year income statement is misstated. Alternatively,under a balance sheet approach, the “iron curtain” method, the error is quantified as the cumulative amount by which the current year balance sheet is misstated. In SAB 108, the SEC established an approach that requires quantification of financial statement misstatements based on the effects of the misstatements on each of the company’s financial statements and the related financial statement disclosures. This model is commonly referred to as a “dual approach” because it requires quantification of errors under both the roll-over and iron curtain methods. SAB 108 is effective for the first fiscal year ending after November15, 2006. The adoption of SAB 108 did not have a material impact on the Company’s consolidated financial position and results of operations. In February 2007, the FASB issued SFASNo.159, “The Fair Value Option for Financial Assets and Financial Liabilities— Including an Amendment of FASB Statement No.115,” which is effective for fiscal years beginning after November15, 2007. This statement permits an entity to choose to measure many financial instruments and certain other items at fair value at specified election dates. Subsequent unrealized gains and losses on items for which the fair value option has been elected will be reported inearnings. We are currently evaluating the potential impact of this statement. F-7 CHINA YINGXIA INTERNATIONAL, INC. CONDENSED CONSOLIDATED NOTES TO FINANCIAL STATEMENTS(UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 3. PROPERTY, PLANT AND EQUIPMENT, NET Property, plant and equipment consist of the following at September 30, 2007: Machinery & Equipment $ 2,535,173 Automobiles 394,339 Cactus Seedlings 6,402,319 Buildings 1,067,692 10,399,523 Sub total Less: Accumulated Depreciation (2,996,681 ) Construction in progress 9,272,507 Total property, plant & Equipment, net $ 16,675,349 Depreciation expense for the nine months ended September 30, 2007 and 2006 was $516,480 and $387,978, respectively. Construction in progress represents direct costs of construction or acquisition and design fees incurred for the Company’s new plant and new office building project. All construction costs associated with this project are accumulated and capitalized as construction in progress. The construction in progress is closed out to the appropriate asset classification when the project is substantially complete, occupied, or placed into services.No depreciation is provided until it is completed and ready for its intended use. As of September 30, 2007, the costs involved with construction in progress amounted to $9,272,507. 4. RELATED PARTY LOANS As of September 30, 2007, the Company has loans receivable from related parties in the amount of $1,432,218. All related party loans are provided to the affiliated retail stores or companies to facilitate the initial establishment of their businesses for selling the Company’s products. These loans are interest free and unsecured and have no fixed repayment dates. All these loans are expected to be fully repaid upon demand. The management of the Company has been making the efforts to collect these loans. During the nine months ended September 30, 2007, a net amount of $1,332,381 has been collected and the remaining balance is expected to be fully repaid by the end of 2007. No allowance is considered necessary at this time. F-8 CHINA YINGXIA INTERNATIONAL, INC. CONDENSED CONSOLIDATED NOTES TO FINANCIAL STATEMENTS(UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 5. ADVANCE TO AFFILIATE During the period, the Company advanced approximately $6.7 million to an affiliated company for the purpose of establishing two subsidiaries to secure the agricultural supplies and land holdings that will be used to plant and harvest its natural products such as cactus, soy beans and specialty rice. As of September 30, 2007, the Company was awaiting local government approval. As of today, the Company received the approval and formed the subsidiaries as planned. The money advanced on their behalf is the process of being transferred over to the subsidiaries. F-9 CHINA YINGXIA INTERNATIONAL, INC. CONDENSED CONSOLIDATED NOTES TO FINANCIAL STATEMENTS(UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 6. STOCKHOLDERS' EQUITY A. Issuance of Common Stock July 2007 Private Placement On July 16, 2007, the Company entered into a stock subscription and warrant agreement, (“Subscription Agreement”), with three (3) accredited investors. Pursuant to the Subscription Agreement, the investors purchased 1,000,000 units, each unit consisting of (a) two shares of common stock and (b) one common stock purchase warrant, at a purchase price of $2.00 per unit. The Company received net proceeds of $1,980,000 in connection with this private placement. With the warrants attached to the units sold in the private placement, the investors are entitled to purchase an aggregate of 1,000,000 shares of common stock at an exercise price of $1.50 per share. All these warrants are exercisable for five years from the effective date of registration statement. Upon completion of the placement, the Company incurred approximately $20,000 in legal and other expenses. August 2007 Private Placement On August 9, 2007, the Company completed another private placement of its securities to accredited investors pursuant to Regulation D under the Securities Act of 1933, as amended. The Company entered into a stock subscription agreement and warrant agreement (“Subscription Agreement”), with twenty (20) accredited investors. Pursuant to the Subscription Agreement, the investors purchased 34.90052 units, each unit consisting of (a) 250,000 shares of common stock and (b) a 5-year stock purchase warrant to purchase 125,000 shares of common stock exercisable at $2.00 per share. The units were sold for a price of $250,000 per unit, yielding gross proceeds of $8,725,130 from the sale of the units. The Company paid fees and commissions in the aggregate amount of $1,398,387 in connection with this offering. F-10 CHINA YINGXIA INTERNATIONAL, INC. CONDENSED CONSOLIDATED NOTES TO FINANCIAL STATEMENTS(UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 6. STOCKHOLDERS' EQUITY (Continued) As a result of these two offerings, the Company issued a total of 10,725,130 shares of its common stock. As of September 30, 2007, there are 44,333,987 shares of common stock outstanding and no preferred stock. Warrants Upon the execution of the both Subscription Agreements, the Company issued to the investors (i) 1,000,000 warrants under July 2007 Private Placement and (ii)4,362,565 warrants under August 2007 Private Placement. All warrants do not contain a cashless exercise provision. Accordingly, in accordance with EITF 00-19, the warrants are classified as equity. The fair value of the warrants was calculated using the Black-Scholes options pricing model using the following assumptions: Volatility 63%, risk free interest rate 5.050% for July 2007 Placement and 4.790% for August 2007 Placement, and expected term of 5 years. Following is a summary of the status of warrants outstanding as of September 30, 2007: F-11 CHINA YINGXIA INTERNATIONAL, INC. CONDENSED CONSOLIDATED NOTES TO FINANCIAL STATEMENTS(UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 7. COMMITMENTS AND CONTINGENCIES The Company’s operations in the PRC are subject to specific considerations and significant risks not typically associated with companies in the North America and Western Europe. These include risks associated with, among others, the political, economic and legal environments and foreign currency exchange. The Company’s results may be adversely affected by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. The Company’s sales, purchases and expenses transactions are denominated in RMB and all of the Company’s assets and liabilities are also denominated in RMB. The RMB is not freely convertible into foreign currencies under the current law. In China, foreign exchange transactions are required by law to be transacted only by authorized financial institutions at exchange rates set by the People’s Bank of China, the central bank of China. Remittances in currencies other than RMB may require certain supporting documentation in order to affect the remittance. 8. SUBSEQUENT EVENT On October 15, 2007, the Company filed Form DEF 14C with the Securities and Exchange Commission and notified its shareholders that the Company has (i) authorized the Company’s Board of Directors to (a) amend and restate its bylaws to increase the number of directors to nine (9), providing that a majority of directors may amend the Bylaws; and (ii) to adopt the 2007 Equity Incentive Plan. F-12 Item 2. Management's Discussion and Analysis or Plan of Operation. The following discussion should be read in conjunction with the Financial Statements and Notes thereto appearing elsewhere in this Form 10-QSB. Safe Harbor Regarding Forward-Looking Statements The following discussion contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 relating to future events or our future performance. Actual results may materially differ from those projected in the forward-looking statements as a result of certain risks and uncertainties set forth in this prospectus. Although management believes that the assumptions made and expectations reflected in the forward-looking statements are reasonable, there is no assurance that the underlying assumptions will, in fact, prove to be correct or that actual results will not be different from expectations expressed in this report. Results of Operations Results of Operationsfor the Nine and Three Months Ended September 30, 2007 compared to the Nine and Three Months Ended September 30, 2006 Revenue For the nine months ended September 30, 2007, net sales totaled $10,380,713, an increase of $5,072,361 or 95.5% as compared to revenues of$5,308,352 for the nine months ended September 30, 2006. There were two major factors driving the doubling of sales: 1) A shift in our business model to focus on smaller franchisees which resulted in a large increase in the number of our distributors and 2) greater product mix. In the same nine-month period last year, the Company’s sales were primarily directly to large franchisees, however in the last year the Company has executed a strategy of increasing the number of smaller franchisees to promote sales and awareness of the Company’s products. These are franchisees who purchase our products and sell them on an exclusive basis in store fronts or market kiosks. Our initial franchise fee also includes discounted inventory and the designation of an exclusive regional territory to the individual. Franchises are granted on provincial, regional, and township levels. Additionally, our product mix also increased to include personal care products, cosmetics, and nutritional foods including Nestle cereals and drinks. Third Quarter 2007 Sales vs. Second Quarter 2007 Sales Sales in the third quarter of 2007 decreased from the second quarter of 2007 primarily due to the seasonality associated with the Company’s major product, cactus. The second quarter of the year is both the primary growing and harvesting season for cactus so the Company recorded a major increase in sales during this period. The same seasonality occurred last year 3 During the nine months ended September 30, 2007, our products were sold through approximately 750 franchisees, as compared to 400 during the same period in the prior year. These are franchisees who purchase our products and sell them on an exclusive basis in store fronts or market kiosks. Our initial franchise fee also includes discounted inventory and the designation of an exclusive regional territory to the individual. Franchises are granted on provincial, regional, and township levels. Our product mix also increased to include personal care products, cosmetics, and nutritional foods including Nestle cereals and drinks. During the same period in 2006, our product mix was limited to cactus based supplements and millet and rice products. Three Months Ended September 30, 2007 vs. Three Months Ended September 30, 2006 For the three months ended September 30, 2007, net sales totaled $3,513,674, an increase of $1,656,282 or 89.1% as compared to revenues of $1,857,392 for the three months ended September 30, 2006. During this period, we launched our soybean product lines which led to an additional stream of revenue. We saw overall revenues decrease from $5,227,933 for the three month period ended June 30, 2007 to $3,513,674 for the three month period ended September 30, 2007 or approximately a 32.8% decrease. This decrease is due to the seasonality of our sales. During the summer months of July and August, we have historically seen a slowdown in sales despite increases in the number of franchisees. For the three month period ended September 30, 2006, we generated $1,857,392, a 43.2% decrease in net sales as compared to $3,270,876 for the three month period ended June 30, 2006. This seasonality factor is due to a general summer lull in existing franchisee sales. Another factor is due to significant jump in sales in the second quarter. Historically, our first quarter sales have always been the lowest of the four quarters due to the fact of the calendar and Lunar New Year holiday seasons. As a result, the slowdown in the first quarter leads to heavily sales in the second quarter. Cost of Sales Nine Months ended September 30, 2007 vs. Nine Months ended September 30 2006 The cost of revenue was $4,003,789 for the nine months ended September 30, 2007, an increase of $1,809,316 or 82.3% as compared to the cost of revenue of $2,194,473 for the nine months ended September 30, 2006. The cost of goods sold increased accordingly with our increase in revenues during the entire nine month period. Three Months ended September 30, 2007 vs. three months ended September 30, 2006 The cost of revenue was $904,605 for the three months ended September 30, 2007, a decrease of $13,876 or 1.5% as compared to $918,481 for the three months ended September 30, 2006. Our cost of sales decreased due to the diminished overhead costs associated with our cactus seedlings. Generally, we book the costs of heating the greenhouses where we grow the cactus seedlings as part of cost of goods sold. During the third quarter of 2007, we did not book any costs associated with heating and upkeep of the greenhouses. These costs were all accounted for in the second quarter of 2007. 4 Total Operating Expenses Total operating expenses were $1,660,674 for the nine months ended September 30, 2007, an increase of $1,256,019 or 310.4% as compared to total operating expenses of $404,655 for the nine months ended September 30, 2006. Overall, selling and general and administrative expenses increased in correlation with the increase in revenue, the increase in the number of franchisees, and with the increased expenditures associated with the launch of new products in the second half of the year. We added an additional 34 sales and marketing team members to promote our new organic rice and soybean milk and yogurt products. Salaries for new staff personnel and their travel expenses totaled approximately $110,000. Internal product inspection costs totaled $50,000. The fees associated with the investor relations firm engaged in March totaled $59,500 for the nine month period. In addition, we opened an office in the US in June 2007. The costs associated with office rental and staff totaled $39,000. Advertising costs for products to be introduced in the second half of the year included TV commercials and internet advertising. These expenses approximately totaled $181,000. Depreciation and amortization expenses totaled $522,676 or about 37.2% of total operating expenses in the nine month period. Research and development expenses totaled $279,286 or about 19.8% of total operating expenses in the nine month period in 2007 as compared to nil in the same period in 2006. Total operating expenses were $897,700 for the three months ended September 30, 2007, an increase of$700,988 or 356.3% as compared to total operating expenses of $196,712 for the three months ended September 30, 2006. Our operating expenses are divided into research and development expenses and selling and general and administrative expenses. Research and development expenses were associated with our in-house testing and analysis of current supplement products and the application of tests toward new health related products. In the same period in 2006, we did not conduct any in-house research and development. Research and development expenses in the three month period ended September 30, 2007 totaled $144,547 compared to nil in the same period in 2006. The fees associated with the investor relations firm totaled $25,500 for the three month period. Costs associated with the US office and staff totaled $39,000. Net Income Net income from operations before income taxes (benefit) for the nine months ended September 30, 2007 increased by $2,035,169 or 75.83% to $4,719,148 from $2,683,979 for the nine months ended September 30, 2006. However, since we were able to realize an one time benefit for income taxes in the amount of 1,984,590 due to our achievement of wholly foreign owned entity (WOFE) status, our net income from the nine months ended September 30, 2006 totaled $4,668,569. Therefore, period on period, our net income increased only by $50,579 or 1%. In the nine months ended September 30, 2007, our net income increased as a result of our increase in the number of franchisees and due to the seasonal decrease in our cost of goods sold. Our cactus seedlings make up approximately 60% of our net sales in the third quarter. Due to the lack of need for heating in our greenhouses during the warmer summer months of July and August, in the third quarter, we were able to realize higher net margins of 64.5% as compared to 43.7% for the first six months of the year. Net income for the three months ended September 30, 2007 decreased by $1,245,004 or 42% to $1,713,782 from $2,958,786 for the three months ended September 30, 2006.Again,the decrease is primarily due to the one time $2,216,535 income tax benefit we realized during the third quarter of 2006. Without accounting this income tax benefit,our net income for the nine months periodactually increased by $971,531 from $742,251 in 2006 to $1,713,782 in 2007. Net income in the three month period ended September 30, 2007 increased as a result of the addition of new franchisees and the continued activity of the existing franchisees. 5 Liquidity and Capital Resources As of September 30, 2007, the Company had cash and cash equivalents of $1,501,901, as compared to $67,950 during the corresponding period in 2006. As of September 30, 2007, the Company had working capital of $17,172,589, as compared to $3,504,435 as of September 30, 2006. Net cash flow used in operating activities totaled $1,247,829 for the nine months ended September 30, 2007, as compared to cash provided by operating activities of $861,849 for the nine months ended September 30, 2006. During the nine months end September 30, 2007, we underwent a major shift in the scale of our operations. As of May 2007, the Company completed the phase of construction of its new 54,000 square meter campus in Harbin which includes office spaces, manufacturing facilities for its nutritional food products, and its research and development center. The Company during this period had significant expenditures in preparation for the official launch of its two new products: organic rice aimed atdiabetics and soybean yogurt and milk products in the second half of 2007. The increase in other receivables by $3,000,319 is due to the establishment of sales and marketing companies for our soybean products and the payment toward the acquisition of the patent a new strain of organic rice. Approximately $789,000 was spent on the creation of sales centers for our soybean milk (Shenzhen Wang Zhan You milk sales center) and organic rice (Jiangsu East River Town Rice sales center). These sales centers are responsible for the management and control of operations for the distribution of these new products. The Shenzhen sales center required approximately $393,000 for the leasing of office space, equipment, working capital, and personnel to establish the Company's main management center in the southern region for its soybean milk products. The Jiangsu sales center oversees the planting and harvesting of the organic rice along with the marketing force behind the product. The Company expects to realize revenues for these expenditures by the end of 2007. The increase in inventory by $870,399 is mostly due to the raw materials needed for the processing and packaging of soybean yogurt and milk products. An additional $657,000 was paid to Nanjing Agricultural Universityas part of the acquisition of the patent of the W3660 strain of organic rice with lower levels of soluble albumins aimed at diabetics. This patent gives the Company exclusive rights in the marketing and use of the new strain of rice. The increase in advances to suppliers of $3,809,214 is comprised of prepayments we made to farmers to plant and harvest soybeans and rice and other various millet and grains for our nutritional food products, ongoing additions to production lines at our new campus, and investments made to organic foods projects. Approximately $400,000 was paid as a deposit to acquire land rights in Anhui province for future development and construction of production lines for our organic soybean products. $721,700 was paid toward the construction of sales center in Heilongjiang province. Approximately $1,460,000 was used as registered capital for Hulan Company. The increase in accounts payables of $1,273,018 are due in part to the increase in the added needs of the Company to have third party companies provided the packaging and manufacture of our prepared foods. 6 Specifically, approximately $450,000 was paid to Yatai Food Company for the processing and packaging of grain noodles and millet crackers.In general, the Company has the capability to manufacture products with its own equipment for raw goods including the packaging of grains and millet. However, for the preparation of foods including noodles, crackers, wafers and other sorts of processed foods, the Company still heavily depends on third party contractors. Given the major increase in sales and the total number units of products shipped to franchisees, the Company's account payables increased accordingly. Net cash used in investing activities totaled $7,364,044for the nine months ended September 30, 2007, as compared to net cash used in investing activities of $920,209 for the nine months ended September 30, 2006. Among the cash used in investing activities, $1,170,900 was paid to acquire property and equipment, including a new office space in Beijing, which will serve as our flagship store in Beijing. Also, $6,657,858 was advanced to an affiliate in preparation of setting up our Hulan subsidiary and paying local farmers to purchase the raw materials and irrigation fixtures associated with our organic crops project. During the nine months ended September 30, 2007, we were able to collect $1,332,381 in loans from various related parties. These parties included loans to individual franchisees who we financed to support their business on a startup level. As part of the terms of the recent capital raised from investors in August 2007, we are required to fully collect these loans to related parties by the end of the calendar year. Net cash provided by financing activities were $9,306,743 for the nine months ended September 30, 2007, as compared to $110,854 used for the nine months ended September 30, 2006.In August 2007, we raised capital by selling shares of our common stock. The net proceeds we received totaled $9,306,743. This $110,854 used in financing activities for the nine month period in 2006 was attributed to the payment of the principal balance of a three-year loan from the local government. Off-Balance Sheet Arrangements We do not have off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” (SPEs). Item 3. Controls and Procedures Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of our disclosure controls and procedures, as such term is defined under Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934, as amended (Exchange Act), as of September 30, 2007. Based on this evaluation, our principal executive officer and principal financial officer have concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission's rules and forms and that our disclosure and controls are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our principal executive officer and principal financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Changes in Internal Controls There were no changes (including corrective actions with regard to significant deficiencies or material weaknesses) in our internal controls over financial reporting that occurred during the fiscal quarter ended September 30, 2007 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 7 PART II - OTHER INFORMATION Item 1. Legal Proceedings. To the best of our knowledge, neither the Company nor any of its subsidiaries is a party to any pending or threatened legal proceedings. Item 2. Changes in Securities and Small Business Issuer Purchase of Equity Securities (c) Unregistered Sales of Equity Securities and Use of Proceeds. On July 16, 2007 China Yingxia completed the sale of 1,000,000 Units of securities to a total of 3 investors. Each "Unit" included two shares of common stock and one common stock purchase warrants exercisable at $1.50.The sale of the Units was exempt from the registration requirements of the Securities Act pursuant to Section 4(2) of the Act, because each of the investors was an Accredited Investor and there was no advertising or public solicitation performed in connection with the offering. The sale of the Units was also exempt from registration pursuant to Rule 506 of the Securities and Exchange Commission, since the sales satisfied all of the conditions specified in SEC Rules 501 and 502 and each of the investors had such knowledge and experience in financial and business matters that the investor was capable of evaluating the merits and risks of the investment. On August 9, 2007 China Yingxia International, Inc. completed the sale of 34.90052 Units of securities to a total of twenty investors. Each Unit consisted of 250,000 shares of common stock and warrants to purchase 125,000 shares of common stock, exercisable at $2.00 per share. The sale of the Units was exempt from the registration requirements of the Securities Act pursuant to Section 4(2) of the Act, because each of the investors was an Accredited Investor and there was no advertising or public solicitation performed in connection with the offering. The sale of the Units was also exempt from registration pursuant to Regulation D, Rule 506 of the Securities and Exchange Commission, since the sales satisfied all of the conditions specified in SEC Rules 501 and 502 and each of the investors had such knowledge and experience in financial and business matters that the investor was capable of evaluating the merits and risks of the investment. Item 3. Defaults Upon Senior Securities. None. Item 4. Submission of Matters to a Vote of Security Holders. None. Item 5. Other Information. None. 8 Item 6. Exhibits. ExhibitNo. Title of Document 31.1 Certification pursuant to Section 302 of Sarbanes Oxley Act of 2002 32.1 Certification pursuant to Section 906 of Sarbanes Oxley Act of 2002 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, there unto duly authorized. CHINA YINGXIA INTERNATIONAL, INC. Date:November 19, 2007 By: /s/ Yingxia Jiao Yingxia Jiao Chief Executive Officer, Chief Financial Officer 9
